Citation Nr: 0924527	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-28 556	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1310.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1939 to July 1941.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Procedural history

In a May 2004 rating decision, the RO denied the appellant's 
claim for accrued benefits and service connection for the 
cause of the Veteran's death.  The appellant duly appealed 
this decision to the Board.

The record reflects that a motion to advance this case on the 
docket was filed on the appellant's behalf by her attorney in 
November 2004. Taking into consideration the appellant's 
advanced age, her motion for advancement on the docket was 
granted. See 38 C.F.R. § 20.900(c) (2008).

The Board remanded the appellant's claim for further 
development in July 2005.  In part, the Board's remand 
instructed the RO to adjudicate the issue of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  
This was accomplished in a December 2005 rating decision that 
denied the appellant's claim.  She subsequently perfected an 
appeal as to this issue. 

In a May 2006 decision, the Board denied the appellant's 
claims.  She subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In June 2008, while the matter was pending before 
the Court, the appellant died.

Due to the appellant's death, in a July 2008 Order, the Court 
vacated the Board's May 2006 decision and dismissed the 
appellant's appeal for lack of jurisdiction.

Issue not on appeal

In the above-mentioned May 2006 decision, the Board upheld a 
February 2003 RO decision that denied the appellant's claim 
of entitlement to burial and plot or interment allowances.  
The appellant appealed the Board's decision to the Court.  
While the matter was pending before the Court, in June 2007, 
the RO granted the appellant's claim.  Accordingly, that 
issue has been resolved and is no longer in appellate status.


FINDING OF FACT

1.  The Board issued a decision in May 2006 which, in part, 
denied service connection for the cause of the Veteran's 
death, entitlement to accrued benefits and entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.

2.  In July 2008, the Board was notified by the appellant's 
attorney that the appellant had died in June 2008.

3.  In a July 2008 Order, the Court vacated the Board's May 
2006 decision.



CONCLUSION OF LAW

The May 2004 and December 2005 rating decisions and all 
subsequent decisions regarding entitlement to accrued 
benefits, entitlement to service connection for the cause of 
the Veteran's death and entitlement to DIC benefits are 
vacated, and the appeal is dismissed.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the appellant died in June 2008, while her 
case was pending before the Court.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2008).

In accordance with this precedent, the Court vacated the 
Board's May 2006 decision and dismissed the appeal.  The 
appellant's appeal to the Board has become moot by virtue of 
her death and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the Veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate any of its 
decisions upon which this case was premised. 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The RO is directed to vacate its May 2004 and December 2005 
rating decisions and any subsequent decisions regarding 
entitlement to accrued benefits, entitlement to service 
connection for the cause of the Veteran's death and 
entitlement to DIC benefits.  The appellant's appeal is 
dismissed.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


